Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     18-FEB-2021
                         SCWC-XX-XXXXXXX
                                                     08:04 AM
                                                     Dkt. 17 ODAC
           IN THE SUPREME COURT OF THE STATE OF HAWAII


    JIHYUN SIM, Individually, and as Court-Appointed Personal
  Representative for the Estate of Her Sister JISU SIM, SANG KI
  SHIM, father of JISU SIM, and TIA SUK KIM, mother of JISU SIM,
                Petitioners/Plaintiffs-Appellants,

                                vs.

      KONA ISLANDER INN, ASSOCIATION OF APARTMENT OWNERS OF
 KONA ISLANDER INN, KONA ISLANDER INN HOTEL, HAWAIIANA MANAGEMENT
     COMPANY LTD., ICHTHUS LAND COMPANY, CHRISTIAN VAN DYCK,
    Individually, as a member of the Association of Apartment
        Owners of Kona Islander Inn, and owner of Rainbow
                    Plantation Bed & Breakfast,
                Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 15-1-252K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Plaintiffs-Appellants’ Application for Writ

 of Certiorari, filed on December 28, 2020, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, February 18, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins